Notice of Pre-AIA  or AIA  Status

The examiner assigned to the current application has been changed.  The new examiner's name and contact information are stated at the end of this action.  Applicant is requested to take note of the change.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/18/2021.  Claims 2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25-28, 30 and 32 are amended; claims 3-4, 6, 9, 11, 15, 17, 19-20, 24, 29 and 33-34 are cancelled.  Accordingly, claims 1-2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25-28, 30-32 are currently pending in the application.


It is noted that text of the claim must not be presented if the claims are cancelled, see MPEP § 714 (II) (C).  Additionally, there is no claim identifier associated with claim 5.


Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25-28 and 30, in the reply filed on 1/18/2021 is acknowledged.  
The traversal is on the ground(s) that restriction is improper because 
there was no lack of unity raised in the international preliminary report and written opinion of the international search authority.  35 U.S.C. 372(b) provides for reexamination of unity of invention only when the international application designated the 
Examiner cites 37 CFR 1.475(b) as support for asserting lack of unity of invention.  Applicant notes that elected claims are to a composition i.e. a product, claim 31 is a process using the composition and claim 32 is an article comprising the composition.  Thus, groups I-III have unity of invention pursuant to 37 CFR 1.475(b)(2) as a product and a process of use of said product.  Applicant therefore asks that claims 31 and 32 be examined at this time or upon finding the elected claims allowable.
This is not found persuasive because
Lack of unity can be made at any stage of prosecution and does not preclude such a finding at a later stage.  The standard and support for finding a lack of unity are consistent with the guidelines of international unity as stated in the written restriction.  
Applications entering the national stage under 371 PCT are guided by PCT Rule 13.1 and 13.2.  Unity of invention shall be fulfilled only when there is technical relationship among these inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those features that define a contribution which each of the claimed invention makes over the prior art.  In the present case, common technical features do not make a contribution over the cited prior art (see paragraph 5, of office action mailed 11/18/2020).  Examiner would consider a rejoinder upon indication of allowable subject matter if the withdrawn claims contain all the limitations of allowed claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 11/18/2020.

Information Disclosure Statement

The information disclosure statement filed 9/5/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, a copy of the NPL document “International Search Report … PCT/US2018/022368, mailed 5/4/2018” listed in IDS filed 9/5/2019 has not been submitted.

Claim Objections

Claims 2, 5, 7, 8, 10, 12-13, 26, and 28 are objected to because of the following informalities: Claim 2, 5, 7, 8, 10, 12-13, 26, and 28 provide a listing of components using an improper grouping of Markush elements.  Proper Markush grouping is listed as “selected from the group consisting of A, B, C and D” or alternatively it can be listed as “selected from A, B, C or D”, see MPEP § 2173.05(h).
  		Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 (line 3) recites “colors representing color variations in between”.  It is not clear if the color variations in between represent variation of colors listed in the claim or it is a variation of any colors.  Hence, scope of present claim cannot be ascertained by one skilled in art prior to the filing of present application.
Claim 8 (lines 9-10) recites “oligomeric thioxanthones for low migration applications having a molecular weight of 500 Daltons or less”.  Given that this recitation is in reference to the type II amine photoinitiator, it is not clear if the oligomeric thioxanthones comprise an amine group.  Hence, scope of present claim cannot be ascertained by one skilled in art prior to the filing of present application.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caiger et al (US 6,114,406).
Regarding claim 1, Caiger discloses UV curable composition (abstract).  See example 4, wherein the composition comprises polyethylene glycol diacrylate, 2(2-ethoxyethoxy)ethyl acrylate, ethoxylated trimethylol propane triacrylate (i.e. all read on the compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds in present claim 1), isopropyl thioxanthone (i.e. reads on type II photoinitiator in present claim 1), acrylated amino coinitiator (i.e. reads on an amine initiator in present claim 1), and pigment black 7 (i.e. reads on the colorant in present claim 1).
Regarding claims 2 and 10, see example 4, wherein the composition comprises 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butan-1-one (i.e. reads on α-aminoalkyl phenone in present claims 2 and 10).
Regarding claim 5, see example 4, wherein the composition comprises polyethylene glycol diacrylate, 2(2-ethoxyethoxy)ethyl acrylate, ethoxylated trimethylol propane triacrylate (i.e. reads on acrylates in present claim 5).
Regarding claims 7 and 12, examples of colorants include Pigment Blue 15:3 (col. 3, lines 31-35).
Regarding claim 8, see example 4, wherein the composition comprises isopropyl thioxanthone (i.e. reads on isopropyl thioxanthone with isopropyl group open to being in any position including 2 or 4) and acrylated amino coinitiator (i.e. reads on amino-modified acrylate resin in present claim 8).
Regarding claim 13, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claim 14, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator and a colorant such as Pigment Blue 15:3 as in present claims, it is the office’s position that cured coating of the composition, of Caiger et al, inherently exhibits presently claimed properties (such as b* value of ≤ 5 and/or exhibits an optical density after being treated with a 5% aqueous potassium permanganate solution for 5 seconds of ≤ 1, absent evidence to the contrary.
Regarding claim 16, see example 4, wherein the composition comprises 5.2% by weight of polyethylene glycol diacrylate, 50.2% by weight of 2(2-ethoxyethoxy)ethyl acrylate, and 30% by weight of ethoxylated trimethylol propane triacrylate (for a total of 85.4% by weight of compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds and reads on its amount in present claim 16).
Regarding claim 18, see example 4, wherein isopropyl thioxanthone is present in amounts of 2.5% by weight.
Regarding claim 21, see example 4, wherein acrylated amino coinitiator is present in amounts of 7.0% by weight.
Regarding claim 22, see example 4, wherein 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)butan-1-one is present in amount of 1.0% by weight.
Regarding claim 23, colorants are typically included in amounts of 1 to 10% by weight (col. 3, lines 24-26).
Regarding claim 25, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claims 28 and 30, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator and a colorant as in present claims and is a UV curable ink composition, it is the office’s position that composition, of Caiger et al, is inherently curable by exposure to the actinic radiation such as UV source (as in present claims), absent evidence to the contrary.
Therefore, Caiger et al anticipate the present claims.

Claim(s) 1-2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loccufier et al (US 2010/0041784 A1).
Regarding claim 1, Loccufler et al disclose a radiation curable composition (abstract).  See example 26 (Table 14), wherein the composition comprises 76.90% by weight of DPGDA (see paragraph 0177 and reads on a compound including one or more α,β-ethylenically unsaturated double bonds in present claim 1), Genocure ITX (see paragraph is a type II photoinitator.  It is noted that Genocure ITX is isopropyl thioxanthone and reads on thioxanthone in present claim 1), COINI-30 (see Table 4 and reads on the amine in present in claim 1), and PBlue 15:4 (i.e. reads on colorant in present claim 1).
Regarding claims 2 and 10, see example 26 (Table 14) wherein the composition comprises Darocur TPO (see paragraph 0179 is a type I photoinitator.  It is noted that Darocur TPO is diphenyl(2,4,6-trimethylbenzoyl)-phosphine oxide and reads on the phosphine oxide in present claims 2 and 10).
Regarding claim 5, see example 26 (Table 14), wherein the composition comprises 76.90% by weight of DPGDA (i.e. dipropylene glycol diacrylate and reads on 
Regarding claims 7 and 12, see example 26 (Table 14) wherein the composition comprises PBlue 15:4 (i.e. reads on the colorant in present claims 7 and 12).
Regarding claim 8, see example 26 (Table 14) wherein composition comprises Genocure ITX (see paragraph is a type II photoinitator.  It is noted that Genocure ITX is isopropyl thioxanthone and is open to the isopropyl being in 2 or 4 position) and COINI-30 (see Table 4 and reads on the amino modified acrylate in present in claim 8).
Regarding claim 13, it is the office’s position that optical brightener is in the alternative and therefore not required
Regarding claim 14, see example 26 (Table 15) wherein the b* value is -51.5 (i.e. reads on < 5 in present claim 14).
Regarding claim 16, see example 26 (Table 14), wherein the composition comprises 76.90% by weight of DPGDA (.e. dipropylene glycol diacrylate and reads on a compound including one or more α,β-ethylenically unsaturated double bonds and its amount in present claim 16).
Regarding claim 18, see example 26 (Table 14) wherein composition comprises 5.0% by weight of Genocure ITX (i.e. reads on amount of thioxanthone in present claim 18).
Regarding claim 21, see example 26 (Table 14) wherein composition comprises 6% by weight of COINI-30 (see Table 4 and reads on amount of amine in present claim 21).
Regarding claim 22, see example 26, wherein the composition comprises 5.0% by weight of Darocur TPO (see paragraph 0179 is a type I photoinitator and reads on the amount of phosphine oxide in present claim 22).
Regarding claim 23, see example 21 (Table 12), wherein the composition comprises 2% by weight of SF Blue15:3 (i.e. reads on the amount of colorant in present claim 23).
Regarding claim 25, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claims 28 and 30, source of radiation is preferably a UV radiation source and includes UV-LED, low pressure mercury lamp and is preferably exhibiting a dominant wavelength of 300 to 400 nm (paragraph 0169) which reads on curable by exposure to UV source in present claims 28 and 30.
Therefore, Loccufler anticipates the present claims.

Claim(s) 1-2, 5, 7-8, 10, 12-14, 16, 18, 21-23, 25-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (US 2008/0090929 A1).
Regarding claim 1, Wilson et al disclose a radiation curable ink compositions (abstract) cured using UV dose (paragraph 0066).  See example E1 (Table 2) wherein the composition comprises SR238 (HDODA) (i.e. hexanediol diacrylate (see paragraph 0022) and reads on a compound including one or more α,β-ethylenically unsaturated double bonds in present claim 1), ITX (see Table 1 and reads on thioxanthone in present claim 1), CN386 (i.e. reads on amine in present claim 1.  It is noted that CN 386 is amino modified acrylate photoactivator) and Pigment Blue15:3 (i.e. reads on colorant in present claim 1).
Regarding claim 2, see example E1 (Table 2) wherein the composition comprise Irgacure 819 and TPO-L (see Table 1 and read on the type I photoinitator phosphine oxide in present claim 2) and Irgacure 379 (see Table 1 and read on the type I photoinitator α-aminoalkylphenone in present claim 2).
Regarding claim 5, see example E1 (Table 2) wherein the composition comprises SR238 (HDODA) (i.e. hexanediol diacrylate (see paragraph 0022) and reads on a compound including one or more α,β-ethylenically unsaturated double bonds is an acrylate in present claim 5).
Regarding claims 7 and 12, see example E1 (Table 2) wherein the composition comprises Pigment Blue 15:3).
Regarding claim 8, see example E1 (Table 2) wherein the composition comprises ITX (see Table 1 - reads on isopropylthioxanthone and is open to the isopropyl being I 2 to 4 position) and CN386 (i.e. reads on amino-modified acrylate in present claim 8).
Regarding claim 10, see Example E1 (Table 2) wherein the composition comprises Irgacure 379 (see Table 1 and is 2-Dimethylamino-2-(4-methyl-benzyl)-1-(4-morpholin-4-yl-phenyl)-butan-1-one) and Irgacure 819 (see Table 1 and is phenyl bis (2,4,6-trimethylbenzoyl) phosphineoxide).
Regarding claim 13, it is the office’s position that optical brightener is in the alternative and therefore not required.
Regarding claim 14, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator and a colorant such as Pigment Blue 15:3 as in present claims, it is the office’s position that cured coating of the composition, of Wilson et al, inherently exhibits presently claimed properties (such as b* value of ≤ 5 and/or exhibits an optical density after being treated with a 5% aqueous potassium permanganate solution for 5 seconds of ≤ 1), absent evidence to the contrary.
Regarding claim 16, see example E1 (Table 2) wherein the composition comprises 25.080% by weight of SR238, 30.09% by weight of CN2302, 16.05% by weight of N-vinyl caprolactam, and 15% by weight of a 20% pigment dispersed in 
Regarding claim 18, see example E1 wherein the composition comprises 1.0% by weight of ITX.
Regarding claim 21, see examples E1 wherein CN386 is present in amounts of 4.01% by weight.
Regarding claim 22, see example E1, wherein the composition comprises 1.53% by weight of Irgacure 819, 2.0% by weight of TPO-L and 3.61% by weight of Irgacure 379 (for a total of 7.14% and read on the amount of type I photoinitiator in present claim 22).
Regarding claim 23, colorant is present in amounts of about 0.5 to about 15 wt% (paragraph 0051).
Regarding claim 25, it is the office’s positon that optical brightener is in the alternative and therefore not required.
Regarding claim 26, see example E1, wherein the composition comprises 25.080% by weight of SR238, 30.09% by weight of CN2302 (see Table 1 - reads on polyester acrylate oligomer and its amount in present claim 25), and 15% by weight of a 20% pigment dispersed in TPGDA (i.e. contains about 12% by weight of TGPDA).  Hence, the total amount of multi-functional methacrylate is about 37% by weight (i.e. 25.080% by weight of SR238 and 12% by weight of TGPDA).
Regarding claim 28, inks are cured using medium pressure mercury lamp providing UV radiation (paragraph 0066).
Regarding claim 30, given that composition comprises presently claimed compound including one or more alpha beta-ethylenically unsaturated polymerizable double bonds, a type II photoinitiator and a colorant as in present claims and is a UV curable ink composition, it is the office’s position that composition, of Wilson et al, is .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Caiger et al (US 6,114,406) or Loccufier et al (US 2010/0041784 A1) or Wilson et al (US 2008/0090929 A1) independently in view of Kobayashi et al (US 2016/0001578 A1) .
The discussion with respect to Caiger et al, Loccufier et al and Wilson et al in paragraphs 13-15 above are incorporated here by reference.

However, Kobayashi teaches a UV-curable ink composition (abstract).  See examples (Table 5) wherein the composition comprises ethylenically unsaturated monomers, ITX, DETX (i.e. both are type II photoinitiators) and TPO (i.e. a type I photoinitiator).  The composition may include a fluorescent brightening agent and thereby the curability becomes better.  Examples of brightening agents include benzoxazole derivatives, stilbene derivatives, pyrazolone derivatives, coumarin derivatives, triazoles.  The content of brightening agents is preferably 0.1 to 0.5% based on the ink composition (paragraphs 0164-0168).  Therefore, in light of the teachings in Kobayashi et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the brightening agents, of Kobayashi et al, in the compositions, of either Caiger et al or Loccufier et al or Wilson et al, in overlapping amounts of 0.1 to 0.5% by weight, for above mentioned advantages.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Caiger et al (US 6,114,406) or Loccufier et al (US 2010/0041784 A1) or Wilson et al (US 2008/0090929 A1) independently in view of Kida et al (US 2015/0225581 A1).
The discussion with respect to Caiger et al, Loccufier et al and Wilson et al in paragraphs 13-15 above are incorporated here by reference.
Caiger et al, Loccufier et al and Wilson et al are silent with respect to amine acrylate and its amount.
However, Kida et al teach a US curable ink composition comprising (meth)acrylated amine compound and photopolymerization initiator (abstract). The (meth)acrylated amine compound which is an essential polymerizable compound leads to satisfactory curability of an ink (paragraph 0040).  The content of (meth)acrylated 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Loccufler et al (US 2010/0330296 A1) teaches radiation curable composition comprising in examples vinyl ethers, acrylates, thioxanthone and type I photoinitiators (Table 3).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764